Citation Nr: 1042788	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to special monthly pension (SMP) based on the need 
for regular aid and attendance.

2. Entitlement to SMP by reason of being housebound.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to October 1953. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In a May 2008 decision, the Board determined that new and 
material evidence had not been received in order to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  In April 2010, the Veteran 
submitted an application to reopen his claim of 
entitlement to service connection for a psychiatric 
disorder.  Therefore, such issue has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of SMP based on the need for regular aid and attendance 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The Veteran is over 65 years old and has a combined disability 
rating of over 60 percent for pension purposes.




CONCLUSION OF LAW

The criteria for SMP at the housebound rate have been met.  38 
U.S.C.A. §§ 1502; 1513; 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2010); Hartness v. Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant SMP at the housebound rate 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations. 

Increased pension benefits are payable to a Veteran who needs 
regular aid and attendance or who is housebound.  38 U.S.C.A. § 
1521(d); 38 C.F.R. § 3.351(a)(1).  In this decision, the Board is 
granting SMP at the housebound rate; however, as further 
development is necessary with respect to the Veteran's claim of 
SMP based on the need for regular aid and attendance, which is 
the greater benefit, such claim is addressed in the remand 
section of this decision.

As a preliminary matter, the Board notes that particular service 
requirements must be met in order for a Veteran to be entitled to 
SMP.  Specifically, under 38 U.S.C.A. § 1521(j), a Veteran must 
have served in the active military, naval, or air service (1) for 
ninety days or more during a period of war; (2) during a period 
of war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended during a 
period of war; or, (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.  

In the present case, the Veteran meets the service requirements 
of 38 U.S.C.A. § 1521(j) as he served for over 90 days during the 
Korean conflict.  Having reached this determination, the Board 
must next consider whether he meets the substantive criteria for 
SMP at the housebound rate as defined by 38 U.S.C.A. § 1521(e).  

Generally, under 38 U.S.C.A. § 1521(e), an award of SMP at the 
housebound rate is warranted where the evidence shows that the 
Veteran has a permanent and total disability, and (1) has 
additional disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or disabilities, 
is permanently housebound but does not qualify for pension at the 
aid and attendance rate provided at 38 C.F.R. § 1521(d).

In the present case, the Veteran is over 65 years of age.  Due to 
this fact, the United States Court of Appeals for Veterans Claims 
(Court) has ruled that the provisions of 38 U.S.C.A. § 1521(e) 
requiring demonstration of permanent and total disability are not 
for application.  Indeed, 38 U.S.C.A. § 1513(a) prescribes that 
Veterans 65 years of age and older who meet the initial service 
requirements of 38 U.S.C.A. § 1521(j) are entitled to pension at 
the rates prescribed by 38 U.S.C.A. § 1521 under the conditions 
(other than the permanent and total disability requirement) 
applicable to pension paid under that section.  Indeed, as 
clarified by the Court in Hartness v. Nicholson, 20 Vet. App. 216 
(2006), the application of section 1513(a) for a Veteran 65 years 
of age and older permits the exclusion of the permanent and total 
disability requirement in determining entitlement to pension. 

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for the 
Veteran to obtain SMP benefits in the instant case.  Rather, it 
is only necessary that the record establish either that he has 
additional disability or disabilities independently ratable at 60 
percent or more, or that, by reason of disability or 
disabilities, he is permanently housebound.  In this case, the 
Veteran has a combined disability rating of 80 percent for 
pension purposes.  Accordingly, under the interpretation provided 
by the Court, the Veteran meets the requirements for SMP at the 
housebound rate.  In view of this determination, the question 
concerning whether the Veteran is housebound in fact is a moot 
point and will not be addressed.



ORDER

SMP at the housebound rate is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

Relevant to the Veteran's claim for SMP based on the need for 
regular aid and attendance, the Board finds that a remand is 
necessary in order to ensure that due process is followed and 
that there is a complete record upon which to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A Veteran is in need of regular aid and attendance if he is 
helplessness or is so nearly helpless as to require the regular 
aid and attendance of another person. 38 C.F.R. § 3.351(b).  A 
Veteran will be considered in need of regular aid and attendance 
if he is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or concentric contraction of 
the visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under certain 
criteria in VA regulations.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(c).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the inability of 
the Veteran to dress or undress himself; to keep himself 
ordinarily clean and presentable; whether he requires frequent 
adjustment of any special prosthetic or orthopedic appliances; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and attendance 
not that there be a constant need.  Determinations that the 
Veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
Veteran's condition is such that it would require him to be in 
bed.  They must be based on the actual requirements of personal 
assistance from others.  38 C.F.R. 
§ 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In the instant case, the Veteran has submitted numerous 
statements from his private physicians addressing his ability to 
care for himself.  In this regard, in a May 2007 statement, Dr. 
Coleman indicated that the Veteran needed assistance in bathing 
and tending to other hygiene needs and was unable to care for the 
needs of nature as he was sometimes incontinent.  Additionally, a 
December 2007 statement from Dr. Locker reflects that the Veteran 
has occasional loss of bladder sphincter control.  She also 
indicated that the Veteran cannot walk and get around, or dress 
and undress without assistance.  She further stated that the 
Veteran cannot wash and keep himself clean and presentable, or 
protect himself from the hazards of life.

However, VA treatment records reflect that, in August 2006, it 
was observed that the Veteran drove and was able to be left alone 
during the day and/or night.  It was further noted that he was 
independent in his feeding, bathing, dressing, and toileting.  
Additionally, VA treatment records dated through January 2010 
fail to reflect that the Veteran requires the aid and attendance 
of another person.  

Therefore, in light of the conflicting evidence of record 
regarding the Veteran's ability to care for himself, the Board 
finds that a remand is necessary in order to afford him a VA 
examination so as to determine whether he requires the aid and 
attendance of another person.  

Additionally, while on remand, any outstanding treatment records 
referable to the Veteran's current medical condition should be 
obtained.  In this regard, the Board notes that the Veteran 
receives treatment at the Memphis, Tennessee, VA Medical Center.  
Additionally, treatment records from Dr. Coleman and Dr. Locker 
are not of record.  Therefore, on remand, the Veteran should be 
requested to identify any outstanding treatment records and, 
thereafter, all identified records, to include those from Dr. 
Coleman, Dr. Locker, and the Memphis VA Medical Center dated from 
January 2010 to the present, should be obtained for consideration 
in his appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request that the Veteran identify any 
outstanding treatment records referable to 
his current medical condition.  After 
securing any necessary authorization from 
him, obtain all identified treatment records, 
to include those from Dr. Coleman, Dr. 
Locker, and the Memphis VA Medical Center 
dated from January 2010 to the present.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine whether he requires 
the aid and attendance of another person.  The 
claims file, to include a copy of this Remand, 
must be made available to and be reviewed by 
the examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner is requested to comment on the 
following:

(a) State whether the Veteran is blind or so 
nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 
5 degrees or less.

(b) State whether the Veteran is a patient in 
a nursing home because of mental or physical 
incapacity.

(c) State whether the Veteran's disabilities 
render him permanently bedridden or so 
helpless as to be in need of regular aid and 
attendance.

(d) Comment on whether the Veteran is able to 
dress or undress himself; to keep himself 
ordinarily clean and presentable; whether he 
requires frequent adjustment of any special 
prosthetic or orthopedic appliances; whether 
he is unable to feed himself through loss of 
coordination of upper extremities or through 
extreme weakness; whether he is able to attend 
to the wants of nature; and any incapacity 
that requires assistance on a regular basis to 
protect himself from hazards or dangers 
incident to his daily environment.

The rationale for any opinion offered should 
be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's SMP claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


